PER CURIAM.
Steven Douglas appeals the trial court’s order imposing restitution. We affirm the portion of the order setting forth the amount of restitution. However, we reverse the portion of the order delegating to the probation officer the determination of the restitution payment schedule and remand for the trial court to establish the payment schedule and to enter the appropriate order. See Guinn v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
Affirmed in part; reversed in part; and remanded for entry of a new order establishing the payment schedule for the restitution.
RYDER, A.C.J., and LAZZARA and WHATLEY, JJ., concur.